Title: From John Adams to Daniel Jackson, 23 October 1798
From: Adams, John
To: Jackson, Daniel



Sir
Quincy Oct 23d 1798

The firewards of the town of Boston have requested permission to deposit at castle Island a quantity of Gunpowder now lying in the harbor of Boston and more that is soon expected to arrive. As I can foresee no material inconvenience from granting from such permission. I request that you would give orders that for such gun powder as the firewards shall desire to be deposited at the castle, at the risque of the owners untill further orders. And I request you to order that the same care be had of its safety as of the stores of the same article belonging to the U.S.
With much esteem &c

J Adams